          Case 2:18-cv-01370-RCC Document 63 Filed 10/03/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Adrienne Outland,                               No. CV-18-01370-PHX-RCC
10                  Plaintiff,                       ORDER
11   v.
12   Arizona Movers and Storage Incorporated,
     et al.,
13
                    Defendants.
14
15            Pursuant to the Parties’ Joint Stipulation to Dismiss Defendant Hossam Hassan
16   (“Stipulation”) (Doc. 62) and good cause appearing, the Parties Stipulation (Doc. 62) is

17   GRANTED. Defendant Hossam Hassan is DISMISSED. Each party shall bear its own
18   fees and costs.

19            Dated this 3rd day of October, 2019.

20
21
22
23
24
25
26
27
28
